NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0525n.06
                             Filed: July 28, 2006

                                            No. 05-1171

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


ANTHONIA WORTHY,                                           )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
v.                                                         )        DISTRICT OF MICHIGAN
                                                           )
WORLD WIDE FINANCIAL SERVICES, INC.;                       )            MEMORANDUM
REAL FINANCIAL, L.L.C.; HOMECOMINGS                        )              OPINION
FINANCIAL NETWORK, INC.; SELECT                            )
PORTFOLIO SERVICES, INC., f/k/a Fairbanks                  )
Capital Corp.; MORTGAGE ELECTRONIC                         )
REGISTRATION SERVICES, INC.,                               )
                                                           )
       Defendants-Appellees.                               )




BEFORE: MARTIN, NORRIS, and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff Anthonia Worthy appeals the district court’s dismissal of his

lawsuit filed pursuant to the Truth-in-Lending Act, 15 U.S.C. § 1601 et seq., and Michigan’s

Secondary Mortgage Loan Act, Mich. Comp. Laws § 493.51 et seq.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in dismissing plaintiff’s claims.

       Because the reasoning that supports the dismissal has been articulated by the district court,

the issuance of a detailed written opinion by this court would be duplicative and serve no useful
No. 05-1171
Worthy v. World Wide Financial

purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed

by that court in its Opinion and Order filed on December 13, 2004.




                                             -2-